DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 5/31/2022, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1 and 9 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0066]-[0070] of the PGPub.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, filed on 5/31/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claim(s) 1-16 under 35 U.S.C. 103, see the middle of page 8 to page 15 of applicant’s remarks, filed on 5/31/2022, have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-16 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al., US 2017/0169351 A1 (hereinafter “Guo”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
Guo discloses a method of providing social interaction by an interactive device, the method comprising:
obtaining identification information associated with a user (Guo [0030], see the information acquisition module 302 may be configured to collect user profile information and app profile information in a mobile device (e.g., mobile terminal 102). A user, as used herein, may include the mobile device owner(s) and one or more people interacting with the owner(s) on the mobile device (e.g., family, friends, classmates, colleagues, acquaintances, following accounts on the Internet, celebrities) and whose information have been accessed on the mobile device, such as a name in the contact list, a friend on a social network app, an acquaintance exchanged email or text with the owner, a celebrity the owner checked on the mobile device, etc.);
detecting one or more devices using at least one sensor of the interactive device (Guo [0034], see the information acquisition module 302 may be further configured to collect the user data from the mobile device and from a server/cloud (e.g. server 106). For example, the information acquisition module 302 may read the memory of the mobile device and sensor data of the mobile device to obtain user profile information and app profile information);
on-boarding the interactive device to a network of the user by accessing the one or more devices which are detected using the at least one sensor of the interactive device, using the identification information as an authentication key (Guo [0034], see the information acquisition module 302 may be further configured to collect the user data from the mobile device and from a server/cloud (e.g. server 106). For example, the information acquisition module 302 may read the memory of the mobile device and sensor data of the mobile device to obtain user profile information and app profile information, where the sensor data is used to verify the device user’s identity [i.e., used as the “authentication key”] and retrieve her/his corresponding profile);
in response to determining that on-boarding the interactive device to the network of the user is complete, accessing user profile information in the one or more devices which are detected using the at least one sensor of the interactive device (Guo [0034], see the information acquisition module 302 may be further configured to collect the user data from the mobile device and from a server/cloud (e.g. server 106). For example, the information acquisition module 302 may read the memory of the mobile device and sensor data of the mobile device to obtain user profile information and app profile information), wherein the user profile information includes at least one of an image, a document, a social network service (SNS) profile, a contact, and an e-mail account of the user (Guo [0030], see the information acquisition module 302 may be configured to collect user profile information and app profile information in a mobile device (e.g., mobile terminal 102). A user, as used herein, may include the mobile device owner(s) and one or more people interacting with the owner(s) on the mobile device (e.g., family, friends, classmates, colleagues, acquaintances, following accounts on the Internet, celebrities) and whose information have been accessed on the mobile device, such as a name in the contact list, a friend on a social network app, an acquaintance exchanged email or text with the owner, a celebrity the owner checked on the mobile device, etc.), generating a user profile based on the user profile information obtained (Guo [0034], see the information acquisition module 302 may be further configured to collect the user data from the mobile device and from a server/cloud (e.g. server 106). For example, the information acquisition module 302 may read the memory of the mobile device and sensor data of the mobile device to obtain user profile information and app profile information. The sensor data may include time, location, photos, battery level and other data that may be collected by sensors installed on the mobile device. Further, the descriptions of the apps and some profile information may be obtained from the server. The information acquisition module 302 may collect the data periodically or triggered by a certain event, such as an instruction from the user or from an application program);
identifying a relationship between the user and one or more members related to the user based on the user profile (Guo [0035], see the relationship learning module 306 may be configured to generate an R-knowledge network based on the user profile information, the app profile information and ontology knowledge. The relationship learning module 306 may also be referred to as a mutual enhanced users and apps learning module; and Guo [0037], see the generated R-knowledge network model 308, as used herein, may refer to a heterogeneous network model having various nodes and links, describing relationships between users, relationships between apps and relationships between users and apps, and providing an interface for accessing and using the network data and analysis….A user may have links to one or more other users and links to one or more apps);
generating a relationship profile related to the user with the one or more members based on the identified relationship (Guo [0035], see the relationship learning module 306 may be configured to generate an R-knowledge network based on the user profile information, the app profile information and ontology knowledge. The relationship learning module 306 may also be referred to as a mutual enhanced users and apps learning module; and Guo [0037], see the generated R-knowledge network model 308, as used herein, may refer to a heterogeneous network model having various nodes and links, describing relationships between users, relationships between apps and relationships between users and apps, and providing an interface for accessing and using the network data and analysis….A user may have links to one or more other users and links to one or more apps); and
interacting with the user or the one or more members by performing one or more actions by analyzing the relationship profile (Guo [0035], see the relationship learning module 306 may be configured to generate an R-knowledge network based on the user profile information, the app profile information and ontology knowledge. The relationship learning module 306 may also be referred to as a mutual enhanced users and apps learning module; and Guo [0037], see the generated R-knowledge network model 308, as used herein, may refer to a heterogeneous network model having various nodes and links, describing relationships between users, relationships between apps and relationships between users and apps, and providing an interface for accessing and using the network data and analysis….A user may have links to one or more other users and links to one or more apps; and Guo [0042], see the activity associated with the triggering events may be obtaining information from the R-knowledge network. Based on the search query, the app control and notification module 310 may output information about a role of a user, relationships of apps or a recommending apps list according to the generated R-knowledge network; Note: “interacting” is a very broad term, where the broadest reasonable interpretation applies).
Claim(s) 9 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 9, Guo discloses an interactive device for providing social interaction, the interactive device comprising:
a memory (Guo [0025], see memory);
at least one sensor (Guo [0034], see sensors); and
a processor (Guo [0025], see processor) coupled to the memory and the at least one sensor (Guo [0034], see data that may be collected by sensors installed on the mobile device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Djugash, US 2014/0279733 A1 (hereinafter “Djugash”).

Claims 2 and 10
Claims 2 and 10 incorporate all of the limitations above.
On the other hand, Djugash discloses wherein interacting with the user or the one or more members further comprises:
detecting a presence of one of the user and the one or more members based on at least one of capturing audio, capturing video, viewing a human, or receiving a physical contact (Djugash [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result);
analyzing at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result); and
performing one or more actions in response to the analysis (Djugash [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Djugash’s teachings to Guo’s method.  A skilled artisan would have been motivated to do so in order to detect and process data regarding the user and the environment surrounding the use4r, see Djugash [0005].  In addition, both/all of the references (Guo and Djugash) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing user experience.  This close relation between/among the references highly suggests an expectation of success.

Claims 3 and 11
With respect to claims 3 and 11, the combination of Guo and Djugash discloses further comprising:
moving around an environment (Djugash [0062]-[0068], see flight and ground maneuvering);
receiving identification information of the one or more members in response to encountering the one or more members (Djugash [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash [0072]-[0075], see displaying diagnosis, treatment or consultation of individual); and
obtaining profiles of the one or more members at least one device of the one or more members (Djugash [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash [0072]-[0075], see displaying diagnosis, treatment or consultation of individual),
wherein the interactive device and the at least one device are in the environment (Djugash [0062]-[0068], see flight and ground maneuvering).

Claims 4, 5, 12 and 13
With respect to claims 4, 5, 12 and 13, the combination of Guo and Djugash discloses further comprising:
updating the user profile and one or more profiles of members by analyzing the at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash [0072]-[0075], see updating information using speech recognition); and
interacting with the user and the one or more members based on the updated user profile and the updated one or more profiles of members (Djugash [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Claims 6 and 14
With respect to claims 6 and 14, the combination of Guo and Djugash discloses wherein interacting with the user or the one or more members further comprises:
obtaining one or more images of an environment (Djugash [0069], see image capturing);
generating a map of the environment based on the obtained images (Djugash [0067], see determining position);
receiving one or more commands from one of the user and the one or more members (Djugash [0049], see requesting or attempting to convey information and posing follow-up questions or inquiries using the communication unit);
identifying at least one device configured to be controlled in the environment (Djugash [0072]-[0075]); and
controlling the identified at least one device based on the one or more commands, wherein the interactive device and the at least one device are in the environment (Djugash [0065]-[0067], see controlling the robotic device/platform).

Claims 7 and 15
With respect to claims 7 and 15, the combination of Guo and Djugash discloses further comprising:
classifying an environment into one or more zones based on one or more images of the environment (Djugash [0027]; Djugash [0054]; Djugash [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
identifying one or more activities of the user and the one or more members in the one or more zones (Djugash [0050]-[0055], see detecting the individual’s actions); and
classifying the one or more zones based on the identified one or more activities of the user and the one or more members (Djugash [0050]-[0055], see detected dynamic regions).

Claims 8 and 16
With respect to claims 8 and 16, the combination of Guo and Djugash discloses further comprising:
generating one or more new profiles of members for one or more new members detected in an environment by interacting with the one or more new members (Djugash [0072] and [0073], see updating information using speech recognition);
updating the relationship profile using the one or more new profiles of members (Djugash [0027]; Djugash [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”); and
interacting with the one or more new members by performing one or more actions based on the relationship profile (Djugash [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Panchaksharaiah et al., 2021/0166272, for personalized timing for advertisements;
– Curatola et al., 2021/0142413, for hybrid automated investment selection;
– Gross et al., 10,997,595, for preferring payments using a social background check;
– Botros et al., 2018/0268408, for configuring verification information at POS devices;
– Golston et al., 2018/0251122, for operating a vehicle based on sensor data; and
– Willmann et al., DE 102016223862, for operating a communication device of a motor vehicle.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: July 21, 2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152